DENIED and Opinion Filed June 16, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00346-CV
                               No. 05-21-00426-CV

                  IN RE REGINALD DONELL RICE, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. F14-76788-R & F14-76789-R

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      In this original proceeding, Reginald Donell Rice has filed a “Motion for

Leave to File Writ of Mandamus Pursuant to Tex. Code Crim. Proc. Ann. Art.

64.01(c)” seeking a writ of mandamus directing the trial court to (1) vacate its order

denying relator’s motion for post-conviction DNA testing, (2) appoint counsel, and

(3) reconsider the motion for post-conviction DNA testing. A motion for leave is not

required before seeking mandamus relief in the court of appeals, see TEX. R. APP. P.

52.1, but we construe relator’s pro se filing as an original proceeding seeking

extraordinary mandamus relief and deny relief.
      A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). The court requires relator’s certification to state substantially

what is written in rule 52.3(j). See In re Butler, 270 S.W.3d 757, 758 (Tex. App.—

Dallas 2008, orig. proceeding); In re Hughes, 607 S.W.3d 136, 137 (Tex. App.—

Houston [14th Dist.] orig. proceeding) (dismissing case for deficiencies in

mandamus petition).

      Relator’s petition is not certified. Because relator does not certify that he “has

reviewed the petition and concluded that every factual statement in the petition is

supported by competent evidence included in the appendix or record,” or language

substantially similar, the petition does not comply with rule 52.3(j) and is subject to

dismissal on that basis alone. See TEX. R. APP. P. 52.3(j); Butler, 270 S.W.3d at 758;

Hughes, 607 S.W.3d at 137.

      Furthermore, to obtain mandamus relief compelling the trial court to rule on

his motion, relator must show (1) the trial court had a legal duty to rule on the motion,

(2) relator requested a ruling, and (3) the trial court failed or refused to do so within

a reasonable time. In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig.

proceeding) (mem. op.); In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio

2003, orig. proceeding) (per curiam). Relator must file with his petition a sufficient



                                           –2–
record to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding).

      To create a sufficient record, rule 52.3(k)(1)(A) requires relator to file an

appendix with his petition that contains “a certified or sworn copy of any order

complained of, or any other document showing the matter complained of.” Rule

52.7(a)(1) requires the relator to file with the petition “a certified or sworn copy of

every document that is material to the relator’s claim for relief that was filed in any

underlying proceeding.” TEX. R. APP. P. 52.7(a)(1). Under these rules, relator’s

petition must be supported by documents, such as copies of the motion and the trial

court’s docket sheet, that will show what motion relator has filed, when the motion

was filed, and how relator called the trial court’s attention to the motion. See Prado,

522 S.W.3d at 2. Relator’s status as an incarcerated person does not relieve him of

the obligation to file a sufficient record. In re Gomez, 602 S.W.3d 71, 73 (Tex.

App.—Houston [14th Dist.] 2020, orig. proceeding).

      In this case, relator has attached to his petition a copy of the motion requesting

post-conviction DNA testing filed by appointed counsel bearing a May 7, 2020 file

stamp, a copy of an order, not signed by the trial court, directing the State to file a

response by August 7, 2020, and two handwritten requests for a ruling relator

indicates were executed on March 19, 2021 and April 20, 2021. None of the

documents is a certified or sworn copy as required to authenticate them under the

rules of appellate procedure. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).

                                         –3–
      To qualify as sworn copies, relator would need to attach the documents to an

affidavit or an unsworn declaration conforming to section 132.001 of the Texas Civil

Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 132.001;

Butler, 270 S.W.3d at 759; In re Long, 607 S.W.3d 443, 445 (Tex. App.—Texarkana

2020, orig. proceeding); Hughes, 607 S.W.3d at 138 n.2. The affidavit or unsworn

declaration must affirmatively show it is based on relator’s personal knowledge and

must contain direct, unequivocal statements to which perjury could be assigned. See

Butler, 270 S.W.3d at 759; Long, 607 S.W.3d at 445.

      Relator can satisfy the requirements for an unsworn declaration, and

authenticate his documents as required by rules 52.3(k)(1)(A) and 52.7(a)(1), by

including in his unsworn declaration a statement declaring that he has personal

knowledge that the copies of the documents in the appendix are true and correct

copies of the originals and including the following language from section

132.001(e):

      My name is [first] [middle] [last], my date of birth is [date], and my
      inmate identifying number, if any, is [inmate number]. I am presently
      incarcerated in [Corrections unit name] in [city], [county], [state], [zip
      code]. I declare under penalty of perjury that the foregoing is true and
      correct.
      Executed on the ___ day of [month] [year].
      [signature]
      Declarant.

See TEX. CIV. PRAC. & REM. CODE ANN. § 132.001(e); Butler, 270 S.W.3d at 759.




                                         –4–
        Because relator has not filed an appendix of supporting documents that are

either certified copies or sworn copies verified with an affidavit or unsworn

declaration, relator has not met his burden to provide an appendix of supporting

documents to show he is entitled to mandamus relief. See Butler, 270 S.W.3d at 759;

Long, 607 S.W.3d at 446.

        Finally, even if we took relator’s documents at face value, they do not show

relator is entitled to the relief he is requesting. Relator is requesting vacation of an

order denying relief, appointment of counsel, and reconsideration of his DNA

motion. There is nothing before us showing the status of relator’s DNA proceedings.1

        Because relator’s petition is not certified and is not accompanied by a

supporting record showing he is entitled to mandamus relief, we conclude relator

has not shown he is entitled to the relief he seeks. Accordingly, we deny relief. See

TEX. R. APP. P. 52.8(a).




210346f.p05                                          /Cory L. Carlyle/.
                                                     CORY L. CARLYLE
210426f.p05                                          JUSTICE




    1
      The documents do indicate relator is represented by counsel. Relator is not entitled to hybrid
representation, meaning he may not represent himself by filing motions or, applicable here, petitions for
writ of mandamus, while he is represented by counsel. See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex.
Crim. App. 1992); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, no pet.)
(denying mandamus relief to pro se relator represented by counsel in the trial court).
                                                  –5–